Order unanimously reversed, with $20 costs and disbursements to the appellants and the motion granted, upon the ground that it appears from the agreement between the parties that its purpose is to violate the Insurance Law with regard to sharing agents’ commissions. Nothing contained in the affidavits changes the effect of the agreement, as pleaded and written. Judgment is directed to be entered in favor of the defendants dismissing the complaint herein, with costs. Concur — Peek, P. J., Breitel, Cox, Frank and Bastow, JJ.